Citation Nr: 1534261	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  14-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for right upper limb neuropathy, rated as 20 percent disabling from August 18, 1999 and as 50 percent disabling from September 19, 2011.  

2.  Entitlement to an initial increased rating for left upper limb neuropathy, rated as 20 percent disabling from August 18, 1999 and as 40 percent disabling from September 19, 2011.  

3.  Entitlement to an effective date prior to September 19, 2011 for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The attorney requested several extensions in which to submit new evidence and legal argument.  Most recently, in March 2015, the Board received a request for another extension to submit a medical opinion from a psychologist and vocational rehabilitation specialist.  The Board granted the request and additional argument was received in May 2015.  New evidence was not submitted.

In May 2015, the attorney asserted that the Veteran was entitled to special monthly compensation (SMC) based on loss of use of both hands.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an earlier effective date for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  For the period prior to September 19, 2011, the right upper limb neuropathy was not manifested by moderate incomplete paralysis of the upper radicular group.  

2.  For the period from September 19, 2011, the right upper limb neuropathy is not manifested by complete paralysis of the upper radicular group.  

3.  Resolving reasonable doubt in the Veteran's favor, for the period prior to September 19, 2011, the disability picture related to left upper limb neuropathy more nearly approximates moderate incomplete paralysis of the upper radicular group.  

4.  For the period from September 19, 2011, the left upper limb neuropathy is not manifested by complete paralysis of the upper radicular group or complete paralysis of the ulnar or radial nerve.    


CONCLUSIONS OF LAW

1.  For the period prior to September 19, 2011, the criteria for a rating greater than 20 percent for right upper limb neuropathy are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2014).

2.  For the period from September 19, 2011, the criteria for a rating greater than 50 percent for right upper limb neuropathy are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8510.

3.  For the period prior to September 19, 2011, the criteria for a 30 percent rating, and no more, for left upper limb neuropathy are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8516.  

4.  For the period from September 19, 2011, the criteria for a rating greater than 40 percent for left upper limb neuropathy are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8514, 8516.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2009, the Veteran was notified of the information and evidence needed to substantiate and complete a service connection claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  This letter also provided notice of how disability ratings and effective dates are assigned.  The rating issues are "downstream" because they arose following the initial grants of service connection and additional notice is not required.  The appeal issues were readjudicated in the January 2014 statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and extensive VA medical center records.  At the September 2005 videoconference hearing addressing the service connection issue, the Veteran testified that his Social Security benefits were based on retirement age.  Accordingly, the Board declines to remand for these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

In May 2015, the attorney argued that if the claims were not granted, then the Veteran was entitled to a retrospective medical opinion regarding whether or not his disabilities were so severe as to demonstrate entitlement to the highest disability ratings.  Review of the record shows that throughout the appeal period, the Veteran was provided examinations to address the etiology and severity of his claimed bilateral upper arm disorder.  The examinations include findings necessary for rating purposes and are adequate.  Further examination is not necessary.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2014).  

Analysis

In August 2011, the Board granted service connection for bilateral upper limb neuropathy.  In November 2011, the RO implemented the grant of service connection with staged ratings as follows: right upper limb neuropathy - 20 percent from August 18, 1999, 50 percent from September 19, 2011; and left upper limb neuropathy - 20 percent from August 18, 1999, 40 percent from September 19, 2011.  The Veteran disagreed with the ratings and perfected this appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is right-handed and thus, his right upper extremity is his major extremity.  38 C.F.R. § 4.69 (2014).  

The RO rated the Veteran's upper limb neuropathy pursuant to Diagnostic Code 8510.  Under this provision, complete paralysis of the upper radicular group, all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, is rated as 70 percent for the major extremity and 60 percent for the minor extremity.  Incomplete paralysis of the upper radicular group is rated as follows: severe (50 percent major extremity, 40 percent minor extremity); moderate (40 percent major extremity, 30 percent minor extremity); and mild (20 percent for the major or minor extremity).  38 C.F.R. § 4.124a, Diagnostic Code 8510.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The Veteran's claim for service connection was received August 18, 1999.  The appeal period in this case is lengthy and the claims folder contains extensive VA records for consideration.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

VA record dated in September 1999 shows that the Veteran complained of chronic arm pain.  In April 2001, the Veteran was seen with complaints of radiating pain to both arms.  He stated that his left arm and hand were constantly numb.  The Veteran underwent a physical therapy consult in August 2001.  He reported intermittent left arm pain from the shoulder down the posterior arm into the hand.  He also stated that the arm felt numb at times.  On physical examination, strength was 5/5 in the right upper extremity and 4+/5 in the left upper extremity.  Sensation was grossly intact except slightly diminished in the left arm past the elbow on the lateral side.  He complained of numbness at times into digits 3, 4 and 5.  An October 2001 neurosurgery clinic note documented the Veteran's complaints of numbness in the left arm and fingers and that he had been dropping things.  He also complained of some triceps ache when he raised his right arm, but no numbness or weakness.  On physical examination, there was mild and equal decreased strength on testing of every muscle group in the left upper extremity versus the right upper extremity.  There was a suggestion of slight 1st dorsal interosseous atrophy.  Sensation was decreased.  EMG/NCV was consistent with left ulnar nerve entrapment at the elbow.  In November 2001, the Veteran underwent a left ulnar nerve decompression.  The operative report notes an increased history of dropping things recently and numbness in the ulnar distribution of the left hand.  

In February 2002, the Veteran stated that the numbness had not improved but the pain in the dorsal aspect of the upper as well as the forearm was better.  There was transient pain over the lateral epicondyle.  In September 2002, the Veteran underwent an orthopedic consult.  He reported persistent pain and numbness to the ulnar aspect of the hand and forearm and pain in the posterior glenoid area of the shoulder on the left.  He had full range of motion to the upper extremities but there was left shoulder pain with extremes of motion.  Power of the upper extremities was intact, including the intrinsics of the left hand.  Reflexes of the upper extremities were also intact.  Impression was ulnar neuropathy left upper extremity and tendinitis left shoulder.  

In January 2003, the Veteran was seen in the neurosurgery clinic for his one year follow up of the left ulnar nerve release at the elbow.  He stated that he had not improved at all.  The last two digits were still numb and the arm ached from the shoulder down.  The pain was a 5-6/10.  On physical examination, grip was weak and there was decreased pin on the last two fingers of the left hand.  All fingers on the left hand were less than the right hand.  There was no wasting noted.  At the April 2003 Decision Review Officer (DRO) hearing on the service connection issue, the Veteran testified that he had numbness in his hand and would drop things.  He also testified that his right arm hurt now and then, but the left arm pain was constant.  

In an August 2004 letter to his Congressman, the Veteran reported that he had lost well over 50 percent use of his arms, especially the left arm, which he felt was closer to a 70 percent loss.  

The Veteran underwent a VA joint examination in November 2004.  He primarily complained of left upper extremity pain which affected his elbow down to his third, fourth, and fifth digits.  His fingers went numb particularly at the wrist.  He also had pain on the ulnar aspect of his arm, which went all the way from his shoulder and neck down the arm.  He reported increasing pain in the left upper extremity with overhead work.  He could not change light bulbs with his left hand or reach into the cupboard to get things and he occasionally dropped things.  He rarely had pain in the right upper extremity of a similar nature.  He did not use any braces or orthotic devices.  On physical examination, there was a trace ulnar distribution weakness found in the dorsal as well as the volar affecting the fifth digit.  He had markedly positive scaling and tenderness and markedly positive Addison's maneuvers with an exact reproduction of left upper extremity pain.  Elbow range of motion was normal.  Passive range of motion on shoulder exercises was normal but with reproduction of his discomfort with flexion of the left upper extremity greater than 100 degrees.  The examiner opined that the symptomatology and exam findings were consistent with a left thoracic outlet syndrome.  The Veteran was not symptomatic from arm strength.  

In December 2004, the Veteran underwent an unrelated surgery.  On history and physical, he reported left arm pain and paresthesia of the left hand.  On neurologic examination, he moved all extremities equally.  Hand grasp was strong and sensation was intact and equal bilaterally. 

A December 2005 pain consult notes complaints of left arm and hand pain.  Objectively, sensation was intact and strength in the left hand was 4/5.  

On EMG/NCV testing of the left upper extremity in July 2006, the medial and radial nerves were normal.  There was a mild conduction defect in the left ulnar nerve across the elbow which might merely have been the residual of the old entrapment that was operated.  In October 2006, the Veteran presented with recurrent symptoms of pain and numbness in the distribution of the left ulnar nerve.  He felt there was weakness in the left upper extremity and he frequently dropped objects.  The numbness did not bother him as much as the pain.  On physical examination, light touch and pin prick were within normal limits in the right upper extremity and decreased in the left upper extremity.  There was some decrease in strength in both upper extremities.  An October 2006 addendum notes that with EMG findings of a mild degree of ulnar neuropathy, the chances of further surgery providing significant symptomatic improvement were not high.  

An April 2008 nursing note documents the Veteran's complaints of pain in the left arm with numbness to the fingers.  He reported the pain as 8 out of 10.  A September 2008 nursing note documents complaints of left arm pain, 6 out of 10.  

The Veteran underwent a VA muscles examination in April 2009.  The Veteran reported that his left arm was predominantly affected and he could no longer do household chores and had difficulty grasping items and lifting and carrying items.  The Veteran reported severe flare-ups every two to three weeks, lasting one to two days.  With an acute flare he was unable to use his arm until the pain subsided.  On physical examination, there was decreased left deltoid/rotator cuff strength (3/5), bilateral biceps strength (3/5), bilateral triceps strength (3/5), left forearm extensors and flexors strength (3/5) and grip strength (3/5) left hand.  There was decreased sensation in ulnar nerve distribution left wrist and hand.  There was decreased left biceps, triceps, and brachial deep tendon reflexes.  Diagnosis included bilateral upper extremity muscular weakness and left upper extremity peripheral (ulnar) neuropathy.  The examiner noted impact on occupational activities due to decreased manual dexterity, problems with lifting and carrying, lack of stamina, decreased strength in the upper extremities and pain.  

A November 2009 physical medicine rehab outpatient note shows strength in the bilateral upper extremities as 5/5 and sensation within normal limits.  Deep tendon reflexes were 2+ in the right and left upper extremity.  A December 2009 record notes chronic left arm numbness/weakness with associated numbness of three little fingers.  There was an asymmetric shoulder shrug on the left side.  

The Veteran underwent additional VA muscle examination in March 2010.  At that time, the Veteran reported pain, weakness and numbness of the left third, fourth, and fifth fingers.  He reported severe flare-ups 6 times a year lasting hours.  On physical examination, manual muscle strength test of all muscle groups in the right upper limb/hand was normal, 5-/5.  It was 4/5 in the left upper extremity.  There was mild left hypothenar atrophy but no overt other group muscle atrophy in the upper limbs.  There was preserved, normal, symmetric sensation to vibration and position in both upper limbs.  The Veteran reported diffuse decreased sensation to light touch and pin prick in both upper whole limbs, just distal to the shoulder joint aspect, left greater than right.  All deep tendon reflexes of both upper limbs were symmetric, physiologic and normal for age at 1+.  Diagnosis was ulnar neuropathy, left upper limb distal to elbow status post left nerve release with unsolved symptomology; and overlapped bilateral upper limb neuropathy, undetermined etiology.  The examiner noted that the Veteran's subjective complaints could not be explained by the objective neurologic physical findings.  

The Veteran underwent a VA peripheral nerves examination on September 19, 2011.  Diagnosis was bilateral upper extremity peripheral neuropathy with diffuse atrophy and weakness.  The Veteran reported that he was unable to hold a cup in either hand.  He had severe pain, mild paresthesias and/or dysesthesias, and moderate numbness in the right and left upper extremities.  Muscle strength bilaterally was 1/5 elbow flexion, 5/5 elbow extension, 2/5 wrist flexion, 5/5 wrist extension, 1/5 grip extension, and 4/5 pinch (thumb to index finger).  There was diffuse bilateral upper extremity atrophy and flaccidity.  Reflexes were 1+ in the biceps, triceps, and brachioradialis bilaterally.  Sensory examination was decreased with diffuse loss of hair in both arms and hands.  In the right upper extremity, the radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve, middle radicular group, and lower radicular group were all reported as normal, but there was severe incomplete paralysis of the upper radicular group.  In the left upper extremity, the median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve, middle radicular group and lower radicular group were all reported as normal, but there was moderate incomplete paralysis of the radial nerve and severe incomplete paralysis of the upper radicular group.  

In the May 2012 notice of disagreement, the attorney argued that since the August 1999 date of claim, the Veteran has had moderate incomplete paralysis of shoulder and elbow movements.  In the February 2014 Form 9, the attorney stated that they wanted a 50 percent rating for the major extremity and a 40 percent rating for the minor extremity from August 1999.  The attorney argued that VA failed to consider the lay statements regarding numbness and the inability to grasp.  

	Right upper limb neuropathy

As set forth, the RO assigned staged ratings for right upper limb neuropathy.  Thus, the Board will consider whether a rating greater than 20 percent is warranted prior to September 19, 2011; and whether a rating greater than 50 percent is warranted from that date.  

In reviewing the evidence, the Board finds that the disability picture prior to September 19, 2011 does not meet or more nearly approximate moderate incomplete paralysis of the right upper radicular group.  That is, evidence during this time period shows only sporadic or intermittent complaints of right arm pain.  While there was some evidence of decreased strength on the right, sensation and reflexes were generally reported as within normal limits.  By his own statements, the Veteran rated the impairment on the right to be less than that on the left and the overall findings appear consistent with no more than mild incomplete paralysis.

The Board has considered the Veteran's statement that he lost 50 percent of the use of his right arm as well as the various lay statements regarding numbness and difficulty grasping.  The Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  Unsupported lay assertions, however, do not outweigh the objective evidence of record.  As set forth, until the September 2011 VA examination, the objective findings pertaining to the right upper extremity appear minimal.  

The September 19, 2011 examiner specifically stated that there was severe incomplete paralysis of the right upper radicular group.  Complete paralysis was not shown on examination or at any time since then.  That is, the evidence of record does not show that the Veteran has lost the use of all shoulder and elbow movements.  A rating greater than 50 percent is not warranted.  

	Left upper limb neuropathy

Regarding the left upper extremity, the RO also assigned staged ratings.  Thus, the Board will consider whether a rating greater than 20 percent is warranted prior to September 19, 2011; and whether a rating greater than 40 percent is warranted from that date.  

As set forth, the record contains extensive documentation of complaints and findings related to the left upper extremity.  Initially, the Board notes that prior to September 19, 2011, the symptoms on the left were attributed to ulnar nerve neuropathy.  The September 2011 VA examination, however, indicated that the ulnar nerve was normal in the left upper extremity and that it was the radial nerve and upper radicular group that were affected.  The Board notes that while the attorney argues impairment related to the hands, such as weak grip, he has not argued for application of a different diagnostic code.  For the sake of completeness, the Board will consider the additional diagnostic codes as concerns the left upper extremity.

Disability of the ulnar nerve is addressed at Diagnostic Code 8516.  Under this provision, complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened warrants a 50 percent rating in the minor extremity.  Incomplete paralysis of the ulnar nerve in the minor extremity is rated as follows:  severe (30 percent); moderate (20 percent); and mild (10 percent).  38 C.F.R. § 4.124a, Diagnostic Code 8516.  

Disability of the radial nerve is addressed at Diagnostic Code 8514.  Under this provision, complete paralysis of the radial nerve with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity warrants a 60 percent rating in the minor extremity.  Incomplete paralysis of the radial nerve of the minor extremity is rated as follows: severe (40 percent); moderate (20 percent); and mild (20 percent).  38 C.F.R. § 4.124a, Diagnostic Code 8514.  

As noted, the RO assigned the ratings pertaining to the left upper extremity under Diagnostic Code 8510.  Although this provision focuses on the shoulder and elbow movements, it appears the RO nonetheless considered the complaints and findings related to the ulnar and radial nerve in assigning the overall rating.  Thus, there is no basis for assigning separate ratings under each diagnostic code.  See 38 C.F.R. § 4.14 (2014).  

In reviewing the evidence prior to September 19, 2011, there are some inconsistent findings.  That is, some records note normal strength and intact sensation in the left upper extremity.  Overall, however, there was objective evidence of decreased sensation, reduced strength and diminished reflexes.  The Veteran reported significant pain in the arm from the shoulder down and also complained of numbness and difficulty grasping items.  There were positive EMG findings and the Veteran underwent surgery which apparently did not relieve his symptomatology.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture prior to September 19, 2011 more nearly approximates moderate incomplete paralysis of the left upper radicular group and a 30 percent rating is warranted for the minor extremity.  A rating greater than 30 percent is not warranted for this period as the findings are not consistent with severe incomplete paralysis of the upper radicular group or radial nerve, or complete paralysis of the ulnar nerve.  The Board again acknowledges the lay contentions of record and has considered the Veteran's statement that he lost 70 percent of the use of his left arm.  Objective findings do not support this statement and his unsupported lay assertions do not outweigh the referenced findings.  

The September 19, 2011 examiner specifically stated that there was severe incomplete paralysis of the left upper radicular group.  Complete paralysis was not shown on examination or at any time since then and thus, a rating greater than 40 percent is not warranted under the assigned diagnostic code.  There is also no evidence of complete paralysis in either the radial or ulnar nerve.  As discussed, the ulnar nerve was described as normal on this examination and there was moderate incomplete paralysis of the radial nerve.  

The Veteran has a scar related to the left ulnar nerve release.  The September 2011 examination report shows that the scar is not painful or unstable.  A separate compensable rating for the scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).

Finally, as concerns the upper extremities, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2014).  In May 2015, the attorney argued that the severity of the pain and the functional loss due to the Veteran's upper limb disability was not adequately contemplated by the rating schedule.  The Board disagrees and on review, finds that the referenced diagnostic codes contemplate the Veteran's symptoms and functional impairment related to the use of his arms and hands.  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to the right and left upper limb neuropathy, the Veteran is service-connected for gastroesophageal reflux.  The only issues currently for appellate consideration are the evaluations for the service-connected upper limb neuropathy.  Accordingly, those are the only disabilities that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  


ORDER

For the period prior to September 19, 2011, an initial rating greater than 20 percent for right upper limb neuropathy is denied.

For the period from September 19, 2011, a rating greater than 50 percent for right upper limb neuropathy is denied.  

For the period prior to September 19, 2011, an initial 30 percent rating, and no more, for left upper limb neuropathy is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period from September 19, 2011, a rating greater than 40 percent for left upper limb neuropathy is denied.  


REMAND

In November 2011, the RO granted entitlement to a TDIU rating from September 19, 2011.  The Veteran disagreed with the effective date and perfected this appeal.  On review, additional development is needed on this issue.  See 38 C.F.R. § 3.159.  

The Veteran is service-connected for right upper limb neuropathy, left upper limb neuropathy and gastroesophageal reflux.  The combined rating is 50 percent from August 18, 1999; and 80 percent from September 19, 2011.  The Board notes that even with the initial increase to 30 percent for the left upper limb neuropathy as granted herein, the combined rating as of August 18, 1999 appears to remain at 50 percent.  See 38 C.F.R. §§ 4.25, 4.26 (2014).  

As set forth, the Veteran does not meet the schedular requirements for TDIU until September 19, 2011.  See 38 C.F.R. § 4.16(a) (2014).  Nonetheless, in determining whether an earlier effective date is warranted, the Board must consider whether he was unemployable due to service-connected disabilities prior to that date.  See 38 C.F.R. § 4.16(b).  In the May 2012 notice of disagreement, the attorney argued that evidence of record clearly demonstrates entitlement to extraschedular consideration.  In May 2015, the attorney argued that the record is replete with evidence indicating that his disabilities were so severe as to preclude gainful employment prior to September 2011.  

Information in the claims folder shows that the Veteran retired in 1999.  While VA examinations note retirement eligibility based on age or duration of work, the Veteran asserts that service-connected disability was a factor in the decision to retire.  For example, at the April 2003 DRO hearing on the service connection issue, the Veteran testified that he could not hold a job where there was any strength involved.  In an August 2004 letter to his Congressman, the Veteran stated that the loss of use of his arms had caused him to be unable to work for any income.  

On review, it appears that the Veteran did not submit a formal application for TDIU and that the issue was inferred by the RO.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  Thus, while the record contains general information as to the Veteran's occupational history, the Board does not have specific information regarding his education, any special training, or previous employment.  This information is essential to determining whether the Veteran was unemployable prior to the date in question.  

In May 2015, the attorney argued that the Veteran was entitled to a retrospective opinion which discusses whether and when the service-connected disabilities impacted his ability to work in a gainful manner.  

In a claim for a TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2014), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2014)." 

Examinations of record suggest the Veteran's service-connected bilateral upper arm neuropathy had significant effects on occupation.  However, the examinations do not appear to consider all of his service-connected disabilities nor do they provide a full description of those disabilities as concerns his ability to obtain and maintain gainful employment.  Thus, the Board finds that a retrospective opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be asked to complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, or to otherwise identify his level of education, prior training, and work history, to include the date he last worked full-time.  

2.  Thereafter, the electronic record should be forwarded to an appropriate VA examiner for a retrospective opinion.  A physical examination is not needed.  The examiner is asked to comment on the functional impairment caused by the Veteran's service-connected disabilities (right upper arm neuropathy, left upper arm neuropathy, and gastroesophageal reflux) for the period prior to September 19, 2011.  The examiner is specifically requested to discuss the impact of the service-connected disabilities on the Veteran's ability to obtain and maintain gainful employment.  This discussion should consider the Veteran's educational and occupational background but should not consider his age or nonservice-connected disabilities.  

3.  Upon receipt of the requested opinion, if the AOJ determines that the Veteran was unable to secure or follow a substantially gainful occupation due to service-connected disability prior to September 19, 2011, it should submit the case to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. § 4.16(b).

4.  Upon completion of the above-requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to an effective date prior to September 19, 2011 for the grant of a TDIU.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


